Title: To James Madison from Francis Corbin, 6 April 1812
From: Corbin, Francis
To: Madison, James


Dear SirThe Reeds. near Wh: Ch: Po: office Virginia April 6th. 1812.
Although in my retired situation it is impossible to form any correct opinion of your policy in regard to the two great Belligerents, yet, I think, I can discover enough to believe that, notwithstanding the loud and daily assertions of your political opponents to the contrary, you are still anxious to preserve the Peace of our Country, not with France only, but with G. Britain also. If we have it not in power to compel those Nations to respect our Rights, which are violated alike by both, we can at least respect them ourselves, by conceding nothing to either that can be construed into our abandonment of them. To forego their temporary exercise, because we cannot conquer impossibilities, is not disgraceful & therefore not dishonorable. But to relax in our remonstrances against their encroachments, or in our diplomatic efforts to reason them into justice, would be tantamount to acquiescence. It occurs to me, therefore, that, before the dread appeal, you still have it in contemplation to send another accredited Agent to G. B. either in a public or in a private Character. In selecting a proper person, you, I am confident, will be governed more by the probability of his success in negotiation, than by any of those paltry popular considerations which might recommend a Member of either House of Congress, or any other who may be conspicuously engaged in public life. If there be a real and sincere disposition, on your part, as I steadfastly believe there is, to adjust our differences with G. B. in such a manner as yet not to endanger greater hostilities with France than those she has been carrying on against us for several years past, devoted as I am, and at my time of life ought to be, to domestic Ease & quiet, I would, to serve you and my Country, at this eventful Crisis, venture to cross the Atlantic once more, either on a public or private mission. Perhaps, Sir, on a full and fair review of characters, the public good being alone consulted, you can find no Citizen of the United States, native or adopted, who, so far as personal considerations can have any weight in National negotiations, would be more likely than myself to effect any amicable arrangement with G. B. that you may have in view. The attributes of Ulysses “Multorum mores hominûm qui vidit et urbes,” are not unessential in diplomacy. The having lived in habits of youthful intimacy with some of those who are, at this time, leading and influential men in the Councils of G. B., a general acquaintance with many and a family connection with some in the higher Circles, are certainly, “ceteris paribus,” not objections, if they may not be deemed recommendations.
In making to you this tender of my humble services, I intreat you to believe that I have no motive but to serve you and my Country. Vanity is none, for I am past the Heyday of such folly. My Ambition, if I ever had any, has been long ago dead and buried. And as to Emolument, I ask for none beyond reasonable Expences.
As this letter is written to you in full confidence of a reciprocated Esteem, the Reply which you may do me the Honor to make will be received with the same confidence by Dear Sir, with great Respect and Regard Your Mo: Obt. and Mo: Hle: Servt.
Francis Corbin
